Opinion issued December 8, 2005         












 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00637-CR
____________

KEELEY BETH WITHROW, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 989418




MEMORANDUM  OPINION 

               Appellant pleaded guilty to the offense of injury to a child, and the trial
court deferred adjudication of appellant’s guilt and placed him on community
supervision.  Appellant did not appeal that judgment. 
               On April 12, 2005, the State filed a motion to adjudicate.  On April 20,
2005, the State filed a motion to dismiss the motion to adjudicate, which the court
granted.  The court, on April 20, 2005, entered an order modifying appellant’s
probationary conditions.  Appellant filed a pro se notice of appeal from that order.
               No appeal may be taken from an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               Therefore, we dismiss this appeal for lack of jurisdiction.
 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).